
	
		VI
		111th CONGRESS
		1st Session
		S. 120
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Denes Fulop and Gyorgyi
		  Fulop.
	
	
		1.Adjustment of status
			(a)In
			 generalNotwithstanding any other provision of law or any order,
			 for the purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.), Denes Fulop and Gyorgyi Fulop shall be deemed to have been lawfully
			 admitted to, and remained in, the United States, and shall be eligible for
			 issuance of an immigrant visa or for adjustment of status under section 245 of
			 the Immigration and Nationality Act (8 U.S.C. 1255).
			(b)Application and
			 payment of feesSubsection (a) shall apply only if the
			 applications for issuance of immigrant visas or the applications for adjustment
			 of status are filed with appropriate fees not later than 2 years after the date
			 of the enactment of this Act.
			(c)Reduction of
			 immigrant visa numbersUpon the granting of immigrant visas to
			 Denes Fulop and Gyorgyi Fulop, the Secretary of State shall instruct the proper
			 officer to reduce by 2, during the current or subsequent fiscal year, the total
			 number of immigrant visas that are made available to natives of the country of
			 birth of Denes Fulop and Gyorgyi Fulop under section or 203(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total
			 number of immigrant visas that are of birth of Denes Fulop and Gyorgyi Fulop
			 under section 202(e) of that Act (8 U.S.C. 1152(e)).
			
